Quillian, Presiding Judge.
In this appeal from a judgment entered on a jury verdict in a condemnation proceeding the sole issue raised is whether the evidence demanded a verdict of an amount substantially greater than the amount found as just and adequate compensation and as consequential damages for land taken by the Department of Transportation.
From an examination of the record we find the verdict was within the range of values offered into evidence. Hence, the verdict was authorized and was not so inadequate as to require a new trial. Schrimsher v. State Highway Dept., 110 Ga. App. 705, 707 (140 SE2d 64); Lassiter v. State Highway Dept., 117 Ga. App. 128 (2) (159 SE2d 302); Hinson v. Dept. of Transportation, 135 Ga. App. 258, 259 (217 SE2d 606).

Judgment affirmed.


Smith and Birdsong, JJ., concur.